Citation Nr: 9906474	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-47 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for an eye disorder, a 
throat disorder, and a respiratory disorder, each claimed as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in September 1994.  He 
was also provided with a statement of the case in September 
1994.  His substantive appeal was received in November 1994.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
within the period beginning on January 9, 1962, and ending on 
May 7, 1975.

2.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  Although there is medical evidence of record indicating 
that the veteran is currently diagnosed with Sjogren's 
disease, dry eye syndrome, and occupational lung disease, 
amongst other disorders, no medical evidence has been 
submitted to show that the veteran is suffering from any 
diagnosed disorder due to exposure to herbicide agents in 
service.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for an eye disorder, a throat disorder, and/or a 
respiratory disorder, claimed as due to Agent Orange 
exposure.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for an eye disorder, a throat disorder, 
and a respiratory disorder, each claimed as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a), (e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD Form 214 reveals that he served 
in the Republic of Vietnam, as he was a recipient of the 
Vietnam Service Medal.

A careful review of the service medical records reveals that, 
upon pre-induction examination in November 1963, the veteran 
reported he was in good health, but he also gave a history of 
ear, nose, and throat trouble.  There was a finding on 
examination that the veteran had defective bilateral vision 
and that he was also colorblind.  All other pertinent 
findings were negative.  The veteran underwent another 
examination in July 1965, and there was a finding of 
refractive error and occasional blurred vision.  There was 
also a notation of allergic rhinitis.  All other pertinent 
findings were negative.  On separation examination in January 
1966, the veteran reported that he felt good.  He did give a 
history of ear, nose, and throat trouble, but had no other 
pertinent complaints.  All pertinent findings on examination 
were negative.  There was again a notation of color 
blindness.

In December 1989, the veteran submitted his current claim, 
seeking service connection for residuals of Agent Orange 
exposure, to include problems with the eyes, throat, and 
chest.  The veteran reported these problems had existed since 
approximately January 1989.  The veteran also reported having 
been treated by a Dr. Weinstein in 1979 or 1980, but 
otherwise he reported only VA Medical Center treatment 
beginning in June 1989.
Received in February 1990 were VA outpatient treatment 
records of the veteran spanning from June 1989 through 
January 1990.  These indicated that the veteran was first 
treated by the VA in June 1989, when he sought a work-up for 
Agent Orange.  He reported symptoms of feeling ill, with dry 
eyes and throat, tightness of the chest, some radiation of 
mild pain in the left arm, and feelings of dyspnea.  His only 
current medications were Proventil and Azmacort by inhaler as 
needed, and there was apparently some history of asthma.  An 
August 1989 record noted that the veteran's complaints, 
according to him, were due to a poor exhaust system within 
the building in which he worked.  A subsequent record from 
the pulmonary clinic noted that the veteran gave a history of 
being symptom free in the morning when he awoke, but that he 
worked with 5 people who smoked and that his symptoms got 
worse at work during the day.  A history of asthma was noted 
but, otherwise, there was no respiratory diagnosis.  In 
January 1990, a clinical record noted that the veteran 
complained of eye strain and headaches when reading at work.  
Other than a refractive error, there were no pertinent 
findings or diagnosis.

In March 1990, the veteran underwent an assessment at the VA 
allergy clinic.  He gave a history of having been 
hospitalized in the late 1970s or early 1980s for a 
laryngospasm, although he recalled no prior treatment.  He 
also gave a history of being regarded as an asthmatic, 
although he could not recall having symptoms previously.  He 
currently complained of increasing shortness of breath, 
tightness of chest, and sore throat, appearing at the end of 
the day.  There was no reported coughing or wheezing.  The 
veteran reported using inhalers for the prior year and a 
half.  The assessment was negative for allergic findings, and 
it was noted that the history and physical signs were not 
typical for asthma.  There was no diagnosed disorder 
identified.  Radiologic findings as to the chest noted no 
heart or lung pathology.

The veteran underwent VA examinations by an eye doctor in 
February 1990, an allergist in March 1990, and a general 
medical physician in April 1990.  He again reported that he 
felt pretty good in the morning but felt sick by the evening, 
and he reported this pattern had been occurring for the past 
year and a half.  He complained of eye strain, sore throat, 
tightness in the chest, headaches, and general feeling of 
nausea when not in a smoke free environment.  On his 
examination report, the veteran reported being treated by 
three private doctors, Dr. Macholdt, Dr. Martin, and Dr. 
Weinstein.  On examination, all findings regarding the throat 
were within normal limits.  Findings regarding the eyes were 
also within normal limits.  It was noted that he had a 
history of bronchospasm beginning over one year before, with 
symptoms of irritated dry eyes, dry throat, and chest 
tightness.  It was again noted that the veteran's complaints 
were related to work and that he was fine when he was home.  
There was a diagnosis of occupational lung disease.  There 
was also an assessment of dry eye syndrome and presbyopia.

Received in May 1990 were additional VA outpatient treatment 
records spanning from June 1989 through April 1990.  These 
included a radiographic examination of the veteran's chest in 
June 1989, which was normal, showing no evidence of active or 
chronic lung disease.  There was also an eye clinic 
evaluation of the veteran in June 1989, which diagnosed dry 
eye syndrome and prescribed artificial tears as needed.  It 
was also noted that the veteran underwent a pulmonary 
function test in July 1989, and the interpretation was that 
he did not cooperate during lung volume studies or during 
pre-bronchodilator spirometry, making those parts of the test 
invalid.  It was stated that the post-bronchodilator 
spirometry was near normal and that the study may have been 
consistent with asthma but the poor pre-medication effort 
made the results questionable.  Another record from the 
pulmonary clinic, in August 1989, repeated that the veteran 
had not cooperated with the pulmonary function test, and it 
was noted that his complaints seemed to be related to 
exposure to cigarette smoke at work and that there should be 
an evaluation of his occupational environment.  The veteran 
continued to complain of eye discomfort and he returned to 
the eye clinic in April 1990 and June 1990.  The assessment 
continued to be dry eye syndrome, and he was also prescribed 
new eyeglasses due to refractive error.  

Received in April 1997 were some additional VA outpatient 
treatment records spanning from January 1995 through January 
1997.  These indicated the veteran continued to complain of 
painful eyes, a dry throat, and general malaise.  There was 
an assessment of Sjogren's disease.

I.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for an eye disorder, a throat 
disorder, and a respiratory disorder, each claimed as due to 
Agent Orange exposure.  In making these claims, neither the 
veteran nor his representative has pointed to any medical 
evidence to support the claims.

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
claims.  A well-grounded claim is one which is plausible.  If 
he has not, the claims must fail and there is no further duty 
to assist in the development of the claims.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has recently been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals (redesignated the United States Court of 
Appeals for Veterans Claims, effective March 1, 1999) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court recently declined to review the case.  Epps v. West, 
118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for an 
eye disorder, a throat disorder, and/or a respiratory 
disorder, each claimed as due to Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  In addition, certain diseases, 
when manifest to a degree of 10 percent or more within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See also Brock v. Brown, 10 Vet.App. 155, 160-61 
(1997).  However, where the issue involves a question of 
medical diagnosis or causation as presented here, medical 
evidence which indicates that the claim is plausible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of Agent Orange exposure, if he has a disease listed at 
38 C.F.R. § 3.309(e).  The medical record indicates that the 
veteran has been diagnosed with Sjogren's disease, dry eye 
syndrome, and occupational lung disease, amongst other 
disorders.  However, none of those diagnosed disorders is 
listed in the governing regulation.  Accordingly, under the 
law, the veteran is not entitled to a presumption that any of 
his diagnosed disorders, to include Sjogren's disease, dry 
eye syndrome, and occupational lung disease, amongst other 
disorders, are etiologically related to exposure to herbicide 
agents used in Vietnam.

Moreover, because the veteran does not have one of the 
diseases listed in the above regulation, even the presumption 
of exposure to Agent Orange or other herbicide is not 
available to him.  See McCartt v. West, ___ Vet.App. ___, No. 
97-1831, slip op. at 6-7 (Feb. 8, 1999) ("neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)").

Furthermore, having carefully reviewed the entire record, 
even if exposure to Agent Orange were established by means 
other than a legal presumption, the Board finds that there is 
no medical evidence of record suggesting a connection between 
Agent Orange exposure and any of the veteran's diagnosed 
disorders.  The medical evidence of record has attributed the 
veteran's complaints to his current workplace environment, 
not to his service exposure to any herbicide agents.

Inasmuch as the veteran is offering his own medical opinion 
and diagnoses, the Board notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The veteran has 
provided competent medical evidence that he has been 
diagnosed with Sjogren's disease, dry eye syndrome, and 
occupational lung disease, amongst other disorders.  As 
discussed above, however, he has not established exposure to 
herbicides in Vietnam.  Even if he had done so, he is not 
entitled to a presumption that his diagnosed disorders are 
related to exposure to herbicide agents, nor is there is any 
medical evidence that the diagnosed disorders are 
etiologically related to exposure to herbicides (e.g., Agent 
Orange) in service.  As such evidence has not been presented 
here, the veteran has not submitted well-grounded claims of 
service connection for an eye disorder, a throat disorder, 
and a respiratory disorder, each claimed as due to Agent 
Orange exposure.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claims.  
In this regard, it is noted that, within his November 1994 
substantive appeal, the veteran contended that he had not 
received an adequate VA examination.  In response to those 
contentions, the veteran was scheduled by the RO for another 
VA examination.  However, the record indicates that, in June 
1996, the veteran called the VA Medical Center and reported 
that it was impossible for him to report to the examination, 
as he was an old man and he had no intention of pursuing the 
request for examination.

The Board finds that the medical record has been fully 
developed, as evidenced by the multiple VA examinations of 
the veteran, which were adequate for rating purposes as they 
were thorough and complete examinations and were fully 
consistent with the remainder of the medical record, 
demonstrated by the veteran's VA outpatient treatment records 
as reported in detail hereinabove.  Accordingly, the Board 
finds the prior VA examinations to be adequate for rating 
purposes and does not find the veteran's disagreement with 
his prior examinations to be credible.  Furthermore, given 
the veteran's express intention to not report to any further 
scheduled examinations, as evidenced by his failure to 
cooperate with the RO's attempt to schedule another 
examination, the Board finds that any remand for this purpose 
would only result in an unnecessary and unwarranted delay in 
the resolution of the veteran's claims.

Where an RO requests information, such as examination 
findings, to enable it to obtain evidence in support of a 
veteran's claim, the veteran's cooperation with all such 
requests is essential and, as the Court of Appeals for 
Veterans Claims has emphasized, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  In 
this case, to whatever extent the duty to assist has been 
frustrated by the veteran's refusal to report for a medical 
examination, his complaints of inadequate examination 
findings must lack credibility.

Likewise, the Board notes that, in July 1996, the veteran's 
representative reported that the veteran had claimed to have 
been receiving treatment at the VA Medical Center for the 
past 34 years.  However, the Board notes that the veteran 
himself had reported on multiple prior occasions that his VA 
outpatient treatment began only in June 1989.  Furthermore, 
several requests for records to the VA Medical Center 
indicated that there were no treatment records prior to June 
1989.  The Board also notes that the veteran has indicated on 
occasion that he was treated by three private physicians, 
specifically Dr. Weinstein, Dr. Martin, and Dr. Macholdt.  
The Board does note that these private medical records are 
not within the claims file.  We find, however, that neither 
the veteran nor his representative has made any contentions 
that these treatment records would in any way support his 
claims.

Furthermore, the Board notes that, in May 1998, a letter was 
sent from the RO to the veteran informing him that he should 
submit any competent medical or scientific evidence that any 
of his claimed disorders were related to Agent Orange 
exposure during service.  The record indicates that the 
veteran did not reply.  Given the veteran's failure to reply 
to the RO's request, the Board concludes that there are no 
additional medical records to be obtained and that any remand 
for this purpose would only result in an unnecessary and 
unwarranted delay in the resolution of the veteran's claims.

In conclusion, the veteran has not informed VA of the 
existence of any available evidence that would render his 
claims well grounded.  He has not contended that any further 
relevant records exist.  The Board therefore finds that no 
further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also Epps v. Brown, supra.  Moreover, VA is not required 
to notify the veteran of particular evidence needed to make 
his application complete if the Department has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.


ORDER

Service connection for an eye disorder, a throat disorder, 
and a respiratory disorder, each claimed as due to Agent 
Orange exposure, is denied, since well-grounded claims have 
not been presented.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

